Citation Nr: 0114832	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  99-01 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from July 1962 to April 1965 
and from June 1965 to June 1968.

In July 1997, he claimed service connection for a shrapnel 
wound to the left knee and, in an August letter from his 
representative, he claimed service connection for PTSD.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
January 1998 RO decision by the Baltimore, Maryland, Regional 
Office (RO) that denied the claims.

During the pendency of this appeal, the veteran moved to West 
Virginia and his file was transferred to the Huntington RO.

The veteran testified at a March 2001 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.  At the hearing, the veteran indicated that he 
wished to claim service connection for pes planus and that 
informal claim is referred to the RO for further action in 
accord with 38 C.F.R. § 3.155.


FINDINGS OF FACT

1.  The veteran has been advised of the evidence needed to 
substantiate his claims and the RO has assisted him in 
developing that evidence.

2.  The veteran contends that he sustained a left knee 
laceration that required sutures and hospitalization, but 
there is no medical evidence that he sustained such an injury 
in service.

3.  The veteran did not engage in combat with the enemy and 
there is no credible supporting evidence of claimed stressor 
events.


CONCLUSIONS OF LAW

1.  The veteran did not incur a left knee disability in 
service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp.); 
38 C.F.R. § 3.303(a) (2000).

2.  The veteran did not incur PTSD in service.  38 U.S.C.A. 
§ 1110, 5107 (West 1991 & Supp.); 38 C.F.R. §§ 3.303(a), 
3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

The veteran's service medical records do not reflect a left 
knee injury.  Further, at his April 1968 separation 
examination, he did not give a history of a left knee injury, 
nor did he report current residuals of such an injury, and 
his lower extremities were normal by clinical evaluation.

The veteran's service personnel records show that he was a 
personnel and administration specialist during both periods 
of active service.  With regard to his tour of duty in 
Vietnam, he was assigned, on 12 August 1966, to US Army 
Support Command, Cam Ranh Bay; on 10 September, he was 
reassigned to the 6th Convalescent Center, Cam Ranh Bay; on 
20 September, he was reassigned to Headquarters and 
Headquarters Detachment, US Army Depot, Cam Ranh Bay; on 25 
September, he was reassigned to Headquarters and Headquarters 
Company, 504th Field Depot; on 12 November, he was reassigned 
to the 518th Personnel Services Company; on 16 November, he 
was reassigned to Headquarters and Headquarters Company, 
532nd Supply and Services Battalion; on 1 March 1967, he was 
reassigned to the 518th Personnel Services Company.  He left 
Vietnam on 28 July 1967.  For his service in Vietnam, he was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.

As indicated above, the veteran claimed service connection 
for a shrapnel wound to the left knee in July 1997 and for 
PTSD in August.    In August, he submitted a statement 
wherein he reported that, in Vietnam, he was traveling in a 
convoy from Cam Ranh Bay to Tuy Hoa in December 1967 when the 
convoy was hit by aircraft and small arms fire.  He said that 
the mess sergeant, whom he knew well, was killed as were 
three other soldiers.  He sustained a laceration to his left 
knee that required 20 stitches to close, and 24 other 
soldiers were wounded.  Upon arrival in Tuy Hoa, they 
established a personnel center and he was the casualty 
records maintenance supervisor and redeployment specialist.  
He said that he got into trouble when two soldiers were 
killed three months after they were scheduled to return to 
the United States.  He was not promoted to E6, presumably as 
a result of his failure to obtain reassignment orders for the 
soldiers who were killed.

He also reported that, in service, he began to drink and use 
drugs.  After service, he furthered his education with the GI 
Bill and then obtained employment with the state.  Ten years 
later, he was treated for alcoholism and manic depression.  
He said he had been "followed" for many years and first 
thought the FBI was watching him but later concluded it was 
other groups.  He said he dreamed about Vietnam, but the 
people in his dreams were siblings or current acquaintances.

In September 1997 letters, the RO asked the veteran for 
evidence that his claimed disabilities had been treated since 
service.  In addition, with regard to the PTSD claim, the RO 
asked him for a detailed description of the events in service 
that caused his PTSD.

VA records show that, in October 1997, the veteran was 
admitted to a three-week program for evaluation and treatment 
of PTSD.  The November discharge summary noted previous VA 
hospitalizations in 1986, 1996, and 1997, primarily for 
treatment of substance abuse.  The report maintained that, 
while stationed in Vietnam, the veteran experienced "several 
highly[-]traumatic events."  First, he was in an ambushed 
convoy where three people were killed and twenty, including 
himself, were injured; he sustained a shrapnel wound to the 
knee.  Second, he was threatened with court martial because 
several soldiers, who were not reassigned to the States in a 
timely manner, were killed; he said that situation was 
actually due to poor record-keeping that occurred before he 
was assigned the task.  According to the report, those 
experiences caused the veteran intense fear, helplessness, 
and horror.  Axis I diagnoses were PTSD, alcohol dependence 
in early full remission, cocaine dependence in early full 
remission, and opioid dependence in sustained full remission.  
The veteran reported that people followed him, but he did not 
let it bother him, and the Axis II diagnosis was paranoid 
features.

At a December 1997 VA psychiatric examination, the veteran 
reported his 1962-1968 military service, and said he was 
wounded but did not receive the Purple Heart.  He said he 
worked as a veterans counselor from 1969 until his retirement 
in 1996.  He was very active in his church, where he was a 
lay reader and sang in the choir, and enjoyed volunteer work, 
particularly at Perry Point.  (A VA hospital is located at 
Perry Point.)  He also said he enjoyed bowling with friends 
until his knees began to bother him.  He reported his recent 
participation in a VA PTSD program and earlier VA treatment 
for abuse of alcohol and cocaine.  The examiner reported that 
the veteran did not describe clear-cut flashbacks, and did 
not seem to be suffering from hypervigilance, but complained 
of dreams, that did not interfere with his daily activity, 
about tagging bodies in Vietnam.  There was no evidence of 
panic attacks, depression, impaired impulse control, or 
inappropriate behavior.  The diagnosis was history of cocaine 
abuse in remission.

At a December 1997 VA orthopedic examination, the veteran 
reported that he sustained a left knee shrapnel wound that 
was sutured.  He said he had intermittent pain and swelling, 
primarily during bad weather, relieved by aspirin or Motrin, 
and he avoided strenuous activity.  He said he had seen 
doctors but had not been given a specific diagnosis.  There 
was a three-inch, well healed scar along the inferior lateral 
aspect of the left knee.  There was no swelling, effusion, 
warmth, erythema, tenderness, subluxation, contracture, 
laxity, or instability, and McMurray's sign was negative, but 
there was moderate crepitus on extension, mild atrophy and 
weakness of the quadriceps femoris, and range of motion was 
from 0 to 125 degrees.  X rays showed no definite 
abnormalities.  The diagnosis was left knee chondromalacia.

The January 1998 RO decision denied service connection for 
PTSD and for residuals of a shrapnel wound to the left knee.

A March 1998 record by the VA social work service noted the 
veteran's report that, in Vietnam, he sustained a shrapnel 
wound to the left knee, and that enemy activity, sniper fire, 
and the "smell of death," were constant.  In the course of 
his employment, he saw other veterans who had the same 
symptoms he had, including nightmares, intrusive thoughts, 
flashbacks, anger, rage, anxiety, and depression.  He said he 
began to use drugs and alcohol to cope with his symptoms, but 
had been sober for about three months.  He was admitted to 
the PTSD Residential Rehabilitation Program (PRRP).

June 1998 letters from two VA psychiatrists and a 
readjustment counseling therapist noted the veteran's current 
participation in the PRRP.

In November 1997, the RO requested research assistance from 
the US Army and Joint Services Environmental Support Group 
(since renamed the US Armed Services Center for Research of 
Unit Records (USASCRUR)) in an effort to verify the veteran's 
report about the convoy ambush.  In a June 1998 response, the 
USASCRUR noted that the veteran's service personnel records 
showed that he was not in Vietnam in December 1967 when he 
claimed his convoy was ambushed.  They submitted the 
Operational Report-Lessons Learned from US Army Support 
Command, Cam Ranh Bay, the higher headquarters of units to 
which the veteran was assigned, for the calendar quarter 
ending 31 January 1967.  The report did not reference an 
ambushed convoy.  Further, USASCRUR reported that the veteran 
was not listed in US Army casualty records as having been 
injured or wounded.  The USASCRUR report noted that convoys 
in Vietnam were subject to a variety of attacks and, in order 
to verify such events, unit designations and names of 
casualties were needed.

In June 1998 letters, his wife and sister reported that the 
veteran believed that he was on the battlefield or that 
people followed him to kill him or to "mess with" him.  He 
hung sheets over the windows to prevent those he thought were 
following him from seeing him.  He had the children search 
the house and grounds to chase away people he thought were 
watching him.  He was using drugs and alcohol.  In March 
1988, his wife and sister convinced him to seek treatment at 
a private rehabilitation facility.  In 1996, he began to use 
drugs again.
In July 1998, the RO, after reviewing the evidence submitted 
since the January 1998 decision, again denied service 
connection for PTSD.

A July 1998 PRRP discharge summary noted that the veteran's 
attitude had improved significantly and he was motivated to 
make positive changes in his life.

Records from the Social Security Administration (SSA) showed 
that the veteran was awarded disability compensation for PTSD 
with onset in July 1998.

In an August 1998 statement, the veteran reported that he was 
a resident of a Martinsburg VA facility, intended to make it 
his permanent home, and asked that his file be transferred to 
Huntington.  With the statement, and in response to the July 
decision, the veteran submitted the page from his service 
personnel records that reflected his assignments in Vietnam.  
He referred to his 10 September 1966 assignment to the 6th 
Convalescent Center and 20 September reassignment to US Army 
Depot, Cam Ranh Bay, and contended that the record 
constituted evidence that he was hospitalized for treatment 
of the left knee injury he first claimed resulted from a 
shrapnel wound and later claimed resulted from a fall.  He 
further contended that it was the left knee injury that 
caused PTSD for which he was currently undergoing residential 
treatment.

In a September 1998 letter, the Huntington RO advised the 
veteran that his file had been received and was under review 
by a decision review officer.  With regard to the PTSD claim, 
the RO noted that the veteran previously reported that a left 
knee injury occurred in December 1967, but his service 
personnel records showed him at the 6th Convalescent Center 
in September 1966, and he was asked to clear up the date 
discrepancy.  The letter also asked for additional 
information regarding stressor events, including dates, types 
and locations of incidents, numbers and names of casualties, 
and the designations of units involved.  In a September 1998 
response, the veteran said that his left knee injury occurred 
prior to the hospitalization shown in his service personnel 
records-10-20 September 1966.

In September 1998, the RO again queried the National 
Personnel Records Center (NPRC) for additional service 
medical records.  In a November 1998 response, NPRC reported 
that all of the veteran's service medical records had been 
loaned to VA.

In January 1999, the RO issued the Statement of the Case 
(SOC) and it was noted there that stressor events had not 
been verified, and the veteran had not provided additional 
information requested in September 1998.

In his January 1999 Substantive Appeal, the veteran again 
contended that he sustained a knee injury when he fell while 
avoiding small arms fire.  He also claimed, for the first 
time, that his duties as a casualty records maintenance 
supervisor included working with dead and wounded soldiers.  
He said he identified the dead soldiers by dog tags attached 
to the body bags, and then pulled their personnel records and 
attached them to the body bags.

A March 1999 Supplemental Statement of the Case (SSOC) noted 
that USASCRUR had been unable to verify the convoy ambush the 
veteran first claimed as a stressor event; that the veteran's 
service medical records did not corroborate his story about a 
shrapnel wound to the left knee; that he had since changed 
that story to one where he injured his left knee in a fall, 
but that story was not corroborated by service medical 
records, either; that he had recently alluded to work with 
personnel records of dead and wounded soldiers, but USASCRUR 
research did not show that any unit to which he was assigned 
had such a mission; that the veteran had been asked to 
provide more specific information about stressor events, but 
had not done so; and that SSA records did not include 
information that could lead to verification of stressor 
events.  In the cover letter transmitting the SSOC to the 
veteran, the RO invited additional evidence or comment.

The veteran called two days later and complained that VA 
examinations were not adequate.  In an April 1999 letter, the 
RO advised him that the evidence did not show that he 
sustained a knee injury in service.  He was invited to submit 
evidence of such an injury, and medical evidence showing a 
relationship between such an injury and a current disability.  
The RO noted that, without evidence of an injury in service, 
another examination would not be helpful.  The RO also 
reminded the veteran that service connection for PTSD 
required that a diagnosis of PTSD be based on verified 
stressor events and that, since his claimed stressor events 
had not been verified, another examination would not be 
helpful.  He was again invited to submit information about 
stressor events that could be verified.

In an April 1999 letter, N. H. reported that he was in Cam 
Ranh Bay for temporary duty, and on his way to Thailand, when 
he ran into the veteran whom he knew from his home town.  He 
remarked that the veteran had a slight limp and said he 
inquired about it.  The veteran told him he had just been 
released from the 6th Convalescent Center after treatment for 
a leg injury.  He did not recall other details.

In an April 1999 statement, the veteran said he had been 
assigned to the 518th Personnel Services Company and the 
532nd Supply and Services Battalion, both units stationed in 
Tuy Hoa, Vietnam, and his duties included tagging bodies of 
dead soldiers and registering them for return to the States.

In a June 1999 letter to USASCRUR, the RO enclosed the 
veteran's statement and his DA Form 20 and requested 
verification of his contention regarding casualty 
registration.  USASCRUR replied, later in June, that the 
veteran's unit, the 518th Personnel Services Company, was 
combined with the 516th Personnel Services Company to form 
the Personnel Services Center to support the US Army Support 
Command, Cam Ranh Bay, but they could not verify that the 
veteran worked in body bag detail/graves registration.

A July 1999 SSOC reviewed the April statements from the 
veteran and his comrade and the June USASCRUR letter, and 
noted that Mr. H. did not witness an injury to the veteran's 
leg and USASCRUR was unable to verify that the veteran worked 
in body bag detail or graves registration.  The cover letter 
to the SSOC invited the veteran to submit additional 
evidence.

In a statement later in July, the veteran said that dead and 
wounded "came through" his unit and his duties, together 
with about 19 other personnel specialists, included 
associating records with casualties.  He requested a hearing.

In a September 1999 letter, the veteran argued that service 
connection should be granted for PTSD because USASCRUR did 
not disprove his contention that he worked in body bag 
detail/graves registration.

At a September 1999 hearing convened by the decision review 
officer, the veteran's representative asked him whether his 
left knee injury was a result of a shrapnel wound or a fall, 
and he said he was not sure.  When asked about his stay in 
the hospital and what he had been told by doctors there, he 
only said that there were several sections in the hospital, 
he was hospitalized from 10 to 20 September 1966, and was in 
a tent with 40 or 50 others waiting to be released.  As a 
casualty records clerk, he attached records to the dead and 
wounded.  In the case of the dead, he obtained names from dog 
tags attached to body bags and then attached the records to 
the body bags.  When asked if he saw actual bodies, he first 
said they were in bags, but later said he sometimes saw 
bodies and they were grotesque.  He said he did not work with 
blood or get any on his hands.

The veteran said he had fired his weapon while on perimeter 
guard duty, but did not know if he ever hit anything, and had 
not seen anyone killed.  He had seen people after they were 
wounded, but no one he knew personally, and then said he knew 
of a Sergeant K. (he spelled the name) who had been wounded.  
Later, upon inquiry by the decision review officer, the 
veteran contended that Sergeant K. was the mess sergeant to 
whom he referred in his original August 1997 stressor 
statement.  The decision review officer noted that, in that 
statement, the veteran said that the mess sergeant had been 
killed.  Finally, the veteran said Sergeant K. was not the 
mess sergeant but was one of the others wounded in that 
ambush.  The decision review officer asked the veteran if he 
reported the circumstances of the knee injury to hospital 
staff and the veteran said he did.  The decision review 
officer asked why he was not awarded the Purple Heart and the 
veteran did not know.  The decision review officer asked if 
he had been stationed on an installation that came under 
rocket or mortar attack, and the veteran said that an air 
field six miles from his installation was hit.  The decision 
review officer asked the veteran about postservice treatment 
of his knee, and the veteran said he had had none.  When 
asked if it caused him trouble, he said he could tell when it 
was going to rain but had not had major problems with it.
In a November 1999 letter to USASCRUR, the RO requested 
research assistance and enclosed a copy of the hearing 
transcript and the veteran's DA Form 20.  In a reply later 
that month, USASCRUR reported that casualty records did not 
show anyone with the surname K. as either killed or wounded 
in Vietnam.  The report noted that the veteran's DA Form 20 
showed that he was assigned to the 6th Convalescent Center, 
not hospitalized for treatment, from 10 to 20 September 1966.  
That assignment was confirmed by the 10 September 1966 
morning report from US Army Support Command, Cam Ranh Bay, a 
copy of which was enclosed with the USASCRUR reply, that 
showed the veteran released from assignment to the Support 
Command and reassigned to the 6th Convalescent Center.

In a November 1999 statement, the veteran said he knew a C. 
D. in Cam Ranh Bay who was service connected at 100 percent 
and who died two months earlier.  He said that "a check of 
his record should shed some light on my claim."  In a 
December letter, the RO said they were unable to identify C. 
D. from the information the veteran provided.  They also 
noted, however, that the decedent's service connection would 
not aid the veteran unless there was some evidence to link 
both of them to a stressor event.

In May 2000, the veteran submitted records he said he 
obtained from the National Archives.  These records included 
unit orders showing the assignment of the 518th Personnel 
Services Company and, later, the Personnel Services Center, 
to higher headquarters.  Daily Staff Journal or Duty 
Officer's Log pages for the Adjutant General Section, dated 
in December 1966, showed that orders were requested for 
various awards for several soldiers and that a Specialist 
Fourth Class C. was killed in Tuy Hoa by a Viet Cong hand 
grenade.  In an accompanying statement, the veteran said he 
did not know the decedent, but the staff journal entries 
showed that the area was hostile.  Finally, the records 
included an August 1967 recommendation by the unit commander 
that the 518th Personnel Services Company be awarded a 
Meritorious Unit Commendation.

In November 1999, the RO requested clinical records of the 
6th Convalescent Center showing treatment of the veteran's 
left knee injury in September 1966.  In a June 2000 response, 
the NPRC reported that none were found.
In an August 2000 SSOC, the decision review officer reviewed 
all of the evidence of record and again denied the service-
connection claims.

In October 2000, the RO advised the veteran that his appeal 
was being certified to the Board and he had 90 days in which 
to submit additional evidence or to appoint or change a 
personal representative.

In response to a December 2000 query by the Board, the 
veteran said he wanted a Central Office hearing.  At the 
March 2001 hearing, the veteran submitted a November 2000 
treatment note by a VA psychiatrist indicating that he had 
treated the veteran for PTSD during the preceding 21/2 years.

At the hearing, the veteran testified that he was traveling 
in a convoy between Cam Ranh Bay and Tuy Hoa when the convoy 
was ambushed.  There were several casualties and he sustained 
a laceration to the left knee that required 22 stitches.  
When asked, he said he was not shot in the knee, or wounded 
by shrapnel, but that he sustained the laceration in a fall.  
He was taken, along with several others, to the 6th 
Convalescent Center near Cam Ranh Bay where he was 
hospitalized for ten days.  When asked about residuals of the 
left knee injury, he said it hurt when it was going to rain, 
and doctors told him he had arthritis in both knees, but he 
had not had treatment, or seen a doctor, for about six 
months.  No doctor had related his knee condition to his 
military service.

The veteran's representative said that service connection for 
PTSD was denied because the veteran had not served in combat.  
The veteran said, however, that he performed perimeter 
security duties during which he fired his weapon and that, to 
him, was combat.  He was assigned to Tuy Hoa in December 1966 
where he served as a casualty records clerk.  In that 
capacity, he attached personnel records to casualties being 
evacuated to Cam Ranh Bay.  He performed that duty for four 
months and then served as a redeployment clerk.  In that 
capacity, he obtained orders for soldiers returning to the 
States.  For the remainder of the hearing, the veteran 
testified about his psychiatric symptoms and about substance 
abuse and psychiatric treatment he had received since 1986.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD requires (1) medical evidence of a PTSD diagnosis made 
in accord with 38 C.F.R. § 4.125(a) and the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), (2) credible 
evidence supporting, unless the veteran engaged in combat 
with the enemy or was a prisoner of war, the veteran's report 
of traumatic events in service, and (3) medical evidence of a 
nexus between military service and the diagnosed PTSD.  See 
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 
10 Vet. App. 128, 136-137 (1997); 38 C.F.R. § 3.304(f).

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot assist 
in the development of a claim that is not well grounded), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam).  It also includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, and redefines the obligation of VA with 
respect to its duty to assist the claimant develop evidence 
pertaining to the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
The VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before the date of enactment 
and not final as of that date.  Id. at § 7, subpart (a).

Pursuant to the VCAA and the VA duty to notify the veteran 
and his representative of evidence needed to substantiate a 
claim, the Board notes that the RO wrote the veteran in 
September 1997 and requested information for his claims, 
issued a January 1998 decision that denied the claims, issued 
another decision in July 1998 that again denied the claims, 
wrote the veteran in September 1998 and requested more 
specific information regarding claimed stressor events, 
issued a January 1999 SOC, issued a March 1999 SSOC, wrote 
the veteran in April 1999 to explain that additional VA 
examinations would not be helpful in the absence of evidence 
of service incurrence of claimed disabilities, issued a July 
1999 SSOC, issued an August 2000 SSOC by the decision review 
officer, and wrote the veteran in October 2000 to advise him 
that his appeal was being certified to the Board and to 
invite him to submit additional evidence during the next 90 
days.  All of these notices advised the veteran of the 
evidentiary shortcomings of his claims.

With regard to its duty to assist, VA obtained the veteran's 
service personnel and medical records, queried NPRC a second 
time for additional service medical records, queried NPRC for 
clinical records showing treatment of the veteran at the 6th 
Convalescent Center, obtained research assistance from 
USASCRUR on three separate occasions, obtained records from 
VA residential treatment programs, afforded the veteran VA 
psychiatric and orthopedic examinations, obtained records 
from the SSA, and provided the veteran a hearing at the RO 
and another by a Board member at the VA Central Office.  From 
the foregoing, the Board finds that the VA duty to assist has 
been met.

Turning now to the issues presented, the Board must determine 
whether the evidence supports the claims or whether the 
evidence for and against the claims is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claims in which 
case the claims must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making the above determination, it is the 
Board's responsibility to weigh the evidence and decide where 
to give credit and where to withhold the same.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

If the veteran had been a prisoner of war, or if he had 
engaged in combat with the enemy, then his statement alone 
would suffice to establish a left knee injury in service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d).  In addition, 
if psychiatrists who diagnosed PTSD found that such an 
injury, or the circumstances in which it was sustained, met 
the DSM-IV criteria for a stressor event, then the veteran's 
statement alone would suffice to establish a left knee injury 
in service as the stressor event for PTSD.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(f).  However, the veteran was 
not a prisoner of war and was not issued any awards or 
decorations suggesting that he engaged in combat with the 
enemy.  Moreover, except for his testimony that firing his 
weapon while on perimeter security seemed to him to 
constitute combat, he does not really claim to have engaged 
in combat with the enemy.  The Board finds, based on his 
military occupational specialty, his duty assignments, his 
service personnel records, and his testimony, that the 
evidence of record does not show that the veteran engaged in 
combat with the enemy.  See Cohen, at 146, citing West v. 
Brown, 7 Vet. App. 70, 76 (1994); Fossie v. West, 12 Vet. 
App. 1, 6 (1998).  Accordingly, the Board must look to all of 
the evidence of record to determine whether the veteran 
sustained a left knee injury in service, and the Board must 
look for credible supporting evidence of claimed stressor 
events.

Initially, the veteran claimed that a shrapnel wound to the 
left knee, sustained during an ambush on a convoy in which he 
was traveling, was his stressor event.  Later, he said he did 
not sustain a shrapnel wound to the left knee, only that he 
sustained a laceration to the left knee in a fall.  However, 
his service medical records do not show a left knee injury of 
any kind.  He also claimed that the left knee injury required 
sutures and hospitalization at the 6th Convalescent Center in 
Cam Ranh Bay, and cited his service personnel records as 
evidence of the claimed treatment.   However, there were no 
clinical records showing he was treated during the time in 
question at the 6th Convalescent Center.  Further, his 
contentions to the contrary notwithstanding, his service 
personnel records, corroborated by morning reports, show that 
he was assigned to, not hospitalized at, the 6th Convalescent 
Center.  This contrary evidence is not overcome by N. H.'s 
statement that the veteran told him, on some unknown date 
nearly 35 years ago, that he had just been released from the 
6th Convalescent Center after treatment of a left knee 
injury.  In addition, the veteran's April 1968 separation 
examination does not show a history of a left knee injury or 
complaints of residuals.  Finally, USASCRUR was not able to 
confirm that a convoy was ambushed in September or December 
1966.  Thus, there is no credible evidence in this record 
that supports the veteran's claim that he sustained a left 
knee injury, neither a shrapnel wound nor a laceration due to 
a fall, in an ambushed convoy.  Accordingly, service 
connection for a left knee injury must be denied and, to the 
extent that his claim for service connection for PTSD relied 
on the claimed left knee injury, that claim must be denied as 
well.

The veteran later reported that his duties for four months 
included locating the service personnel records of casualties 
and associating the records with the dead or wounded 
soldiers.  He suggested that work was the stressor that 
caused PTSD.  It is not entirely clear that such work could 
meet the DSM-IV criteria for a stressor event that could 
cause PTSD.  However, the Board does not reach that issue 
because there is no credible supporting evidence that he 
performed such duties.

In sum, there is no evidence in this record that the veteran 
sustained a left knee injury in service, and very little 
evidence that he has a current left knee disability, and 
there is no credible supporting evidence that he experienced 
any other claimed stressor event that could be said to have 
caused PTSD.

The RO has obtained, or attempted to obtain, all of the 
relevant evidence-the veteran's service personnel records, 
clinical records from the 6th Convalescent Center, USASCRUR 
reports and records submitted therewith-and none of the 
records obtained included evidence that the veteran sustained 
a left knee injury in service or that he experienced any 
other claimed stressor event.  The record does not suggest 
additional evidence that could be obtained or further 
development that could be undertaken.  Thus, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands, that only impose unnecessary burdens on VA 
without providing a benefit to the veteran, should be 
avoided).

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to service connection for PTSD is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

